DETAILED ACTION
This communication is responsive to the amendment filed February 28, 2022. Applicant has amended claims 1-2, and 9-12. It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-12 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 11 and 12 are in independent form.

Response to Arguments
Applicant’s arguments filed February 28, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 47, 24, respectively, of U.S. Patent No. 10,969,941 (hereinafter ‘941) in view of JEON (US PGPub. No. 2016/0334935).  Claims 1, 47, 24 of Patent ‘941 include all limitations found in the current application claims 1, 11 and 12 except the limitation “....the first user interface does not include an affordance that corresponds to the first respective function...”  However, JEON teaches in figs. 13-14 the ‘Temperature’ and ‘Pressure’ icons are displayed only when the device is underwater but not displayed when the device is not underwater.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARK to include the teachings of JEON to exclude some icons that are displayed when underwater from a set of icons that are displayed when not underwater.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it can eliminate waste of screen space if the function is not used when the device is not underwater.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US PGPub. No. 2018/0157368; Filed: Nov. 21, 2017) (hereinafter PARK) in view of JEON (US PGPub. No. 2016/0334935).

In reference to independent claim 1:
PARK teaches a method comprising: at an electronic device in communication with a display device and one or more input devices: displaying, via the display device, a first user interface (i.e. ...the electronic device 100 may include... a capacitive touch display 190 supporting a user's touch input or hovering input.. the electronic device 100 may change the first user interface 110 displayed in the display 190 to a second user interface 120.... - Paragraphs 47, 50, 149), wherein: in accordance with a determination that the electronic device is underwater, the first user interface includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device, including an affordance that corresponds to a first respective function (i.e. ... when the electronic device 100 enters the water... display the second user interface 120... in which icons associated with photography are arranged, adjacent to the right end and the left end of the display 190.... - Paragraphs 52-55; Fig. 1B, 6A etc.); and in accordance with a determination that the electronic device is not underwater, the first user interface includes a second set of one or more affordances, different from the first set of one or more affordances, that are selectable to access one or more second functions of the electronic device, and.... (i.e. ... The electronic device 100 may display a first user interface 110... various icons 112 that enable modification of a photographing setting value may be displayed, for example, on the left side of the display 190... a photography icon 114, a moving image photography icon 116, a mode switching icon 118, etc. may be displayed on the right side of the display 190... - Paragraphs 44-46; Fig. 1A); while displaying the first user interface, receiving, via the one or more input devices, a first input corresponding to selection of a first affordance from the first set of one or more affordances or the second set of one or more affordances in the first user interface; and in response to receiving the first input, performing a respective function associated with the first affordance (i.e. .. where the electronic device 100 is located under the water, a user may, for example, and without limitation, use a camera function of the electronic device 100... - Paragraph 56). 
PARK does not appear to teach
..... the electronic device is not underwater....the first user interface does not include an affordance that corresponds to the first respective function.....  However, JEON teaches in figs. 13-14 the ‘Temperature’ and ‘Pressure’ icons are displayed only when the device is underwater but not displayed when the device is not underwater.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARK to include the teachings of JEON to exclude some icons that are displayed when underwater from a set of icons that are displayed when not underwater.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it can eliminate waste of screen space if the function is not used when the device is not underwater. 

In reference to claim 2:
PARK and JEON teach the method of claim 1, PARK teaches wherein the first set of one or more affordances includes the second set of one or more affordances (i.e. Fig. 1A-1B, 6A etc.). 

In reference to claim 3:
PARK and JEON teach the method of claim 1, PARK teaches wherein the first user interface is a wake screen user interface of the electronic device (i.e. ... when the electronic device 100 enters the water... the electronic device 100 may change the first user interface 110 to the second user interface 120 and display the second user interface 120... - Paragraph 52; In other words, the change activates the user interface for underwater).

In reference to claim 4:
PARK and JEON teach the method of claim 1, PARK teaches wherein the first set of one or more affordances is displayed according to a first arrangement on the first user interface, and the second set of one or more affordances is displayed according to a second arrangement, different from the first arrangement, on the first user interface (i.e. Fig. 1A-1B, 6A etc.). 

In reference to claim 5:
PARK and JEON teach the method of claim 1, PARK teaches wherein the first set of one or more affordances includes a first affordance that is selectable to access a first function (i.e. ... when the electronic device 100 enters the water... display the second user interface 120... in which icons associated with photography are arranged, adjacent to the right end and the left end of the display 190... use a camera function.... - Paragraphs 52-56; Fig. 1B, 6A etc.), and the second set of one or more affordances includes a second affordance that is selectable to access the first function (i.e. ... the first user interface 110 including icons which enable selection and control of various functions associated with photography using a camera... - Paragraphs 44-46; Fig. 1A). 

In reference to claim 6:
PARK and JEON teach the method of claim 5, JEON teaches wherein the first affordance has a first visual appearance, and the second affordance has a second visual appearance, different from the first visual appearance (i.e. Figs. 13-14; Note that the icons are displayed as small squares when the device is not underwater, when the device is underwater the icons are displayed as large rectangles).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PARK to include the teachings of JEON to have different visual appearance for the icons that are displayed when underwater or not underwater.  Such a person would have been motivated to make this combination according to the aspects of the present invention because larger size icon are easier and good for user to touch when underwater (Paragraph 99).

In reference to claim 7:
PARK and JEON teach the method of claim 1, PARK teaches wherein the one or more first functions include a respective function of a first respective application installed on the electronic device (i.e. ... a camera application... - Paragraph 14).  

In reference to claim 8:
PARK and JEON teach the method of claim 7, PARK teaches wherein the one or more second functions include a respective function of a second respective application installed on the electronic device (i.e. ... the electronic device 100 may display, on the display 190, the first user interface 110 including icons which enable selection and control of various functions associated with photography using a camera.... - Paragraph 45). 

In reference to claim 9:
PARK and JEON teach the method of claim 1, PARK teaches further comprising: in accordance with a determination that the electronic device is underwater and inactive, displaying the first user interface in response to waking up while the electronic device is underwater (i.e. ... when the electronic device 100 enters the water... the electronic device 100 may change the first user interface 110 to the second user interface 120 and display the second user interface 120... - Paragraph 52; In other words, the change activates the user interface for underwater). 

In reference to claim 10:
PARK and JEON teach the method of claim 1, PARK teaches further comprising: in accordance with a determination that the electronic device is not underwater and inactive, displaying the first user interface in response to waking up while the electronic device is not underwater (i.e. ... The electronic device 100 may display a first user interface 110 on a display 190... - Paragraph 44; In other words the currently displayed first user interface that is not underwater is in a wake state that is typically activated by touching a home/power or on/off button). 

In reference to independent claim 11:
A non-transitory computer-readable storage medium including instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform a method comprising: 4 4875-4214-8363, v. 1Application No.: 17/222,803Docket No.: 106842188501 (P38742USC1) displaying, via a display device, a first user interface, wherein: in accordance with a determination that the electronic device is underwater, the first user interface includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device, including an affordance that corresponds to a first respective function; and in accordance with a determination that the electronic device is not underwater, the first user interface includes a second set of one or more affordances, different from the first set of one or more affordances, that are selectable to access one or more second functions of the electronic device, and the first user interface does not include an affordance that corresponds to the first respective function; while displaying the first user interface, receiving, via one or more input devices, a first input corresponding to selection of a first affordance from the first set of one or more affordances or the second set of one or more affordances in the first user interface; and in response to receiving the first input, performing a respective function associated with the first affordance. 
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 12:
An electronic device comprising: one or more processors; and memory storing instructions, which when executed by the one or more processors, cause the electronic device to perform a method comprising: displaying, via a display device, a first user interface, wherein: in accordance with a determination that the electronic device is underwater, the first user interface includes a first set of one or more affordances that are selectable to access one or more first functions of the electronic device, including an affordance that corresponds to a first respective function; and in accordance with a determination that the electronic device is not underwater, the first user interface includes a second set of one or more affordances, different from the first set of one or more affordances, that are selectable to access one or more second functions of the electronic device, and the first user interface does not include an affordance that corresponds to the first respective function; 5 4875-4214-8363, v. 1Application No.: 17/222,803Docket No.: 106842188501 (P38742USC1) while displaying the first user interface, receiving, via one or more input devices, a first input corresponding to selection of a first affordance from the first set of one or more affordances or the second set of one or more affordances in the first user interface; and in response to receiving the first input, performing a respective function associated with the first affordance.
- Claim 12 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Friday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174